Opinion by
Boyd, J.,
The other appeal in the same record was from the refusal of the Court below to allow the plaintiff to file an “ ancillary bill of complaint,” after the original bill had been dismissed by decree and an. appeal taken. In affirming this order this Court said (Boyd, J., delivering the opinion), that “even after a Court of Equity has sustained a demurrer to a bill, it can grant leave to amend, if it can be seen that the defects can be remedied by amendment, and the Court is of the opinion that substantial justice requires it. But when an application to amend is not made within a reasonable time and the bill is dismissed, it is out of Court and there is nothing to amend. In this case instead of asking the Court to strike out the decree dismissing the bill so it could amend, the appellant took an appeal. The case was thus beyond the right of the plaintiff to amend or to file a supplemental or “ancillary” bill. But in addition to that the reasons assigned in the petition were not sufficient to authorize the interposition of a Court of Equity. The order of the Court in refusing to allow the plaintiff to file an “ancillary bill” must be affirmed.”
No. 59, October term, 1896. Recorded in Liber J. S. F., No. 2, etc., folio 817, of “ Opinions Unreported.”